DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.
Claims 1-13 are currently under consideration.  The Office acknowledges the amendments to claims 1, 7, and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm (U.S. No. 9,192,782 B1).
Regarding claim 1, Grimm discloses a radiation irradiation planning apparatus which creates an irradiation planning of a radiation ray (Abstract), wherein the radiation irradiation planning apparatus calculates a dose distribution formed in the created irradiation planning (col. 2, lines 37-44; col. 3, lines 29-56); after the dose distribution is calculated, calculates an evaluation index of a damage caused by the radiation ray to a normal tissue for each of a plurality of number of times of radiation irradiation based on the calculated dose distribution, the plurality of number of times of radiation irradiation being in a range increasing from a predetermined minimum number to a predetermined maximum number (Figs. 3, 5-7; col. 3, line 57 – col. 4, line 25; e.g., raw total dose and high/low risk thresholds thereof; various tissue areas, including normal/healthy tissue outside the target zone, may be selected; number of times of radiation irradiation ranges between 1 and 6); and displays at least one or more calculated evaluation indexes on a display apparatus or outputs the same from the apparatus (col. 6, lines 42-52).
Regarding claim 2, Grimm discloses that the evaluation index is calculated under a condition that an effect of the radiation ray on a target is constant (e.g., Fig. 3; threshold increases linearly as number of fractions increases).

Regarding claim 4, Grimm discloses that when there are a plurality of normal tissues, the evaluation index for each normal tissue is displayed on the display apparatus or output to the outside of the apparatus (e.g., col. 3, lines 37-41; col. 3, line 67 – col. 4, line 9; various tissue regions may be selected and their evaluation indexes displayed).
Regarding claim 5, Grimm discloses that a DVH or a dose distribution for a specified number of times of radiation irradiation is displayed on the display apparatus or output to the outside of the apparatus (Fig. 2).
Regarding claim 7, Grimm discloses a clinical decision support apparatus that supports a decision of a doctor on a treatment method for a disease (Abstract), wherein the clinical decision support apparatus calculates a dose distribution in a case where a treatment target is irradiated with a radiation ray (col. 2, lines 37-44; col. 3, lines 29-56); after the dose distribution is calculated, calculates an evaluation index of a damage caused by the radiation ray to a normal tissue for each of a plurality of number of times of radiation irradiation based on the calculated dose distribution, the plurality of number of times of radiation irradiation being in a range increasing from a predetermined minimum number to a predetermined maximum number (Figs. 3, 5-7; col. 3, line 57 – col. 4, line 25; e.g., raw total dose and high/low risk thresholds thereof; various tissue 
Regarding claim 8, Grimm discloses that the evaluation index is calculated under a condition that an effect of the radiation ray on a target is constant (e.g., Fig. 3; threshold increases linearly as number of fractions increases).
Regarding claim 9, Grimm discloses that, in addition to the evaluation index, a maximum value of the evaluation index allowed for the normal tissue is displayed on the display apparatus or output to the outside of the apparatus (Figs. 3, 5-7; e.g., the low-risk threshold is the maximum value allowed for normal tissues outside the target zone, as anything below this will statistically cause no harm to the selected tissues).
Regarding claims 10 and 11, Grimm discloses that the dose distribution is calculated using a dose distribution in an irradiation planning in which an irradiation condition is similar to an irradiation condition of the radiation ray to the treatment target, wherein the evaluation index is calculated for each type of the radiation ray and each irradiation condition (col. 4, lines 39-65; col. 5, lines 10-14; col. 5, lines 46-55; col. 6, lines 37-42).
Regarding claim 12, Grimm discloses that when there are a plurality of normal tissues, the evaluation index for each normal tissue is displayed on the display apparatus or output to the outside of the apparatus (e.g., col. 3, lines 37-41; col. 3, line 67 – col. 4, line 9; various tissue regions may be selected and their evaluation indexes displayed).
.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such an .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scott et al. (U.S. Pub. No. 2018/0148791 A1) teaches determining a radiosensitivity index of a tumor, as well as a measure of effectiveness of radiation therapy, and using these determinations to calculate a number of radiation treatments to achieve a certain outcome; however, this has to do with damage to a tumor, instead of damage to a normal tissue.  Kelly (U.S. Pub. No. 2016/0016008 A1) teaches a treatment planning system that calculates biologically effective dosage for normal tissues, based on a number of treatments that can range between a minimum and maximum number, but does not calculate and display the BED for each of a plurality of number of times of treatments within the range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791